Case 2:17-cv-14215-DPH-MKM ECF No. 24 filed 05/21/19           PageID.81    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BRITTNEY S. ALLEN,

      Plaintiff,                               Case No. 17-14215
                                               Hon. Denise Page Hood
v.

ENHANCED RECOVERY
COMPANY, LLC,

      Defendant.



               ORDER DISMISSING PLAINTIFF’S CAUSE OF
                 ACTION FOR FAILURE TO PROSECUTE

      On January 7, 2019, the attorneys for Plaintiff Brittney S. Allen filed a Motion

for Withdrawal of Attorney (“Motion to Withdraw”). Dkt. No. 19. The basis for the

Motion to Withdraw was that, with Plaintiff’s consent and approval on December 7,

2018, Plaintiff’s deposition was set for December 13, 2018 at 9:00 a.m. On December

11 and 12, 2018, Plaintiff’s counsel called Plaintiff and, when she did not answer, left

her messages and sent text messages, to which Plaintiff did not respond. Plaintiff did

not attend the scheduled deposition on December 13, 2018, and Plaintiff did not

respond to her counsel’s notification sent immediately after the scheduled deposition

that counsel intended to withdraw as her legal counsel.

      On January 24, 2019, the Court scheduled a hearing on the Motion to Withdraw


                                           1
Case 2:17-cv-14215-DPH-MKM ECF No. 24 filed 05/21/19         PageID.82    Page 2 of 2




for February 4, 2019 at 11:00 a.m. Plaintiff did not attend the February 4, 2019

hearing regarding the Motion to Withdraw. At that hearing, for the reasons set forth

in the Motion to Withdraw and stated on the record, the Court GRANTED the Motion

to Withdraw. Plaintiff has not contacted the Court or her legal counsel since then. On

March 15, 2019, Plaintiff’s (former) legal counsel provided the Court with Plaintiff’s

last known contact information.

      On April 12, 2019, the Court issued Plaintiff an Order to Show Cause Why This

Case Should Not be Dismissed for Failure to Prosecute (“Order to Show Cause”).

[Dkt. No. 23] The Order to Show Cause required Plaintiff to file a response on or

before May 15, 2019. Plaintiff has failed to file a response or any other document

since the Order to Show Cause was issued.

      Accordingly, for the reasons set forth above,

      IT IS HEREBY ORDERED that Plaintiff’s cause of action is DISMISSED

WITHOUT PREJUDICE.

      IT IS ORDERED.

                                       s/Denise Page Hood
                                       HON. DENISE PAGE HOOD
Date: May 21, 2019                     UNITED STATES DISTRICT JUDGE




                                          2
